We do not see any remedy for the complainant in this case. A court of equity will not proceed against an infant unless defended by guardian; and we cannot appoint a guardian to defend for a person not within the jurisdiction of the court. Moreover, this Court acts in personam, and cannot dispense, therefore, with a personal service of process on the defendant, unless expressly authorized by some positive statute; and the case stated is not provided for by any of the acts of Assembly regulating the proceedings in equity against absconding defendants, or those who reside beyond the limits of North Carolina.
The motion for the appointment of a guardian for the defendant is, therefore, refused, as well as an order that they should appear before process actually served.